NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                             May 7, 2015

      Hon. Michael C. Sartori                      Hon. Syed-Saifuddin Tim Yusuf
      Attorney At Law                              Law Offices of S. Tim Yusuf, PLLC
      502A Houston Street                          11200 Broadway St Ste 2743
      P.O. Box 1222                                Pearland, TX 77584-9787
      George West, TX 78022-1212                   * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Michael Ryan Kirby
      Kirby, Mathews and Walrath, P.L.L.C.
      Esperson Building
      815 Walker St., Suite 240
      Houston, TX 77002
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00623-CV
      Tr.Ct.No. L-13-0197-CV-B
      Style:    G.W. Kolstad and William Fraser v. Mary June Owen Merrell


           Appellant’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Friday, May 15, 2015.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch